Title: To George Washington from Betty Washington Lewis, 21 September 1779
From: Lewis, Betty Washington
To: Washington, George


        
          My Dr Brother
          Mount Vernon Septembr 21st 1779
        
        Yours of the 27th of June I receiv’d with the Inclos’d from Mr Peale, also the miniature Picture—for which I am much Indetted, there was no mention in your Letter or Mr Peales what the expence of Drawing amounted to. I Shall Send the Mony by any Person he shall direct to receive it.
        we Mr Lewis Betty and my self is Just from the Berkly Springs, to See my Sister Washington in our way Home and am Happy to find her So hearty, and look so well and Could I of found you there it would of Compleat’d My Happiness, O when will that Day Come that we Shall meet again—I trust in the Lord soon, till when you have the sincere Prayr’s and Good wishes for your helth and happiness of your Loving and sincerely Affect: Sister
        
          Betty Lewis
        
        
          Mr Lewis George and Betty Join me in thear Love and Good wishes.
        
      